                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In Re:                                            )    Case No. 19-42174-jpg
                                                  )
California Palms, LLC                             )    Judge John P. Gustafson
                                                  )
         Debtor,                                  )    Chapter 11 Proceeding
                                                  )
                                                  )

              AMENDED APPLICATION OF DEBTOR-IN-POSSESSION FOR APPROVAL
                OF EMPLOYMENT OF ATTORNEYS UNDER GENERAL RETAINER


         The Application of California Palms, LLC, Debtor and Debtor-in-Possession

(hereafter "Debtor"), respectfully represents:

         1.      Debtor filed its Petition for Reorganization pursuant to Chapter 11 of the

Bankruptcy Code and Debtor has since continued in possession of its assets and is operating

its business as Debtor-in-Possession pursuant to Section 1108 of the Bankruptcy Code.

         2.      Applicant, as Debtor-in-Possession proposes to employ Richard G. Zellers,

Esq. and the law firm of Richard G. Zellers and Associates, 3695 Boardman Canfield Road,

Bldg. B, Suite 300, Canfield, Ohio 44406 as attorneys for Applicant Debtor-in- Possession.

         3.      Applicant proposes to employ Richard G. Zellers, Esq. and the law firm of

Richard G. Zellers and Associates for the following purposes:

         (a).    to advise Applicant of its rights, duties and powers as a Debtor-in-Possession;
         (b).    to prepare and file any statements, schedules, plans and other documents or
                 pleadings to be filed by Applicant in this proceedings;
         (c).    to represent Applicant at a" hearings, meetings of creditors, conferences, trials,
                 and other proceedings in this case; and

                                              Page 1



19-42174-jpg       Doc 26     FILED 12/15/19      ENTERED 12/15/19 16:55:01          Page 1 of 7
       (d).   to perform such other legal services as may be necessary in connection with
              this proceeding.
       4.     Applicant has made careful and diligent inquiry and is satisfied that Richard

G. Zellers and the law firm of Richard G. Zellers and Associates are qualified and competent

to represent California Palms, LLC in this case for the following reasons:

       (a).   the attorneys are acquainted with Applicant's business operation and financial
              affairs;
       (b).   the attorneys are admitted to practice before this Court and are experienced in
              bankruptcy practice.
       5.     Applicant is informed and believes that Richard G. Zellers, Esq. and the law

firm of Richard G. Zellers and Associates have no connection with California Palms, LLC,

its creditors, or any other party in interest and/or their respective attorneys or accountants,

except that said attorneys have acquainted themselves with the Debtor's management and are

familiar with the Debtor's business operation and financial affairs; that Richard G. Zellers,

Esq. and the law firm of Richard G. Zellers and Associates do not hold or represent an

interest adverse to the estate with respect to the matters on which the attorneys are to be

employed; and that the employment of Richard G. Zellers, Esq. and the law firm of Richard

G. Zellers and Associates is in the best interest of the estate.

       6.     Richard G. Zellers and the law firm of Richard G. Zellers and Associates

received a $5,000 retainer to be applied on their fees to be allowed in this case. Richard G.

Zellers, Esq. and Richard G. Zellers and Associates shall bill at the rate of $300.00 per hour

for services rendered.


                                            Page 2



19-42174-jpg     Doc 26     FILED 12/15/19      ENTERED 12/15/19 16:55:01         Page 2 of 7
          7.    Payment shall be made from the refinancing or sale of the assets, or in a plan

of reorganization. Payment may be subject to approval of the Court after application and

notice.

          WHEREFORE. Applicant respectfully moves this Court for an Order approving the

employment of Richard G. Zellers, Esq. and the law firm of Richard G. Zellers and

Associates as attorneys for the Debtor-in-Possession, California Palms, LLC.




                                                          Date: December 13, 2019
Sebastian Rucci, Managing Member
California Palms, LLC




                                            Page 3



19-42174-jpg      Doc 26    FILED 12/15/19     ENTERED 12/15/19 16:55:01         Page 3 of 7
                      UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

In Re:                                       )    Case No. 19-42174-jpg
                                             )
California Palms, LLC                        )    Judge John P. Gustafson
                                             )
         Debtor,                             )    Chapter 11 Proceeding
                                             )
                                             )


                            AMENDED AFFIDAVIT OF COUNSEL


STATE OF OHIO   )
                ) SS
MAHONING COUNTY )

         Now comes Richard G. Zellers, Attorney at Law, who states under oath the

following:

         1.    That he is an attorney admitted to practice law in the state of Ohio and

before the United States District Court for the Northern District of Ohio, Eastern

Division.

         2.    That except for having consulted Debtor regarding a Chapter 11

proceeding and preparing and filing related documents herein, and representing

Debtor in its prior Chapter 11 and representing Debtor in its negotiations with the

secured creditor, Affiant has no connection with California Palms, LLC, its creditors,

nor does he have any connections with any other party in interest, their respective


                                         Page 4



19-42174-jpg       Doc 26   FILED 12/15/19   ENTERED 12/15/19 16:55:01      Page 4 of 7
attorneys or accountants, the United States Trustee, or any person employed in the

office of the United States Trustee, other than serving as a panel Trustee on other

non-related cases.

      3.     That neither Affiant nor any partner, member or associate of his firm is

related in any way to any Judge of the United States District or Bankruptcy Courts for

the Northern District of Ohio, or the Offices of the United States Trustee, or any

employee thereof,

      4.     That neither affiant, nor any partner, member or associate of his firm is

now nor ever has been connected in any manner whatsoever with any Judge of the

United States District or Bankruptcy Courts for the Northern District of Ohio, or the

Office of the United States Trustee, or any employee thereof, as to render such

employment improper.

      5.     That to the best of Affiant's knowledge, he has no relationship by either

relation, financial, or otherwise to any debtor, creditors, attorneys, accountants, or

other parties in interest, their respective attorneys and accountants.

      6.     That he is acquainted with the management, business operation and

financial affairs of California Palms, LLC.

      7.     That he is a disinterested person and does not hold or represent an

interest adverse to the estate with respect to the matter on which he is proposed to be

employed.

                                        Page 5



19-42174-jpg   Doc 26    FILED 12/15/19    ENTERED 12/15/19 16:55:01       Page 5 of 7
19-42174-jpg   Doc 26   FILED 12/15/19   ENTERED 12/15/19 16:55:01   Page 6 of 7
                               CERTIFICATE OF SERVICE

      I hereby certify that on the date hereof, a true and correct copy of the foregoing
Amended Application of Debtor-in-possession for Approval of Employment of Attorneys
under General Retainer was served upon the following in the manner indicated:

Via the court's Electronic Case Filing System on these entities and individuals who are listed
on the court's Electronic Mail Notice List:

   •   United States Trustee (Registered address)@usdoj.gov
   •   Sven T. Nylen, snylen@beneschlaw.com, Attorney for Creditor Pender
   •   John A. Polinko, jpolinko@wickenslaw.com, Attorney for Receiver
   •   Christopher W. Peer, cpeer@wickenslaw.com, Attorney for Receiver
   •   Elliot M. Smith, esmith@beneschlaw.com, Attorney for Pender
   •   Josh Vaughan, JVaughan@amer-collect.com, Attorney for State of Ohio, Bureau of
       Workers Compensation, Dept. JFS, and Dept of Taxation

and by first-class United States mail, postage prepaid, on the following as listed on the
Debtor’s list of its 20 largest unsecured creditors:

   •   Law Office of Jeff Kurz, 42 N. Phelps Street, Youngstown, Ohio, 44503-1130
   •   Law Office of James Vitullo, 5232 Nashua Drive, Austintown, Ohio, 44515-5122
   •   Ohio Bureau of Workers Compensation Law Section Bankruptcy Unit, P.O. Box
       15567, Columbus, Ohio, 43215-0567
   •   Ohio Department of Taxation, ATTN: Bankruptcy Division, P.O. Box 530,
       Columbus, Ohio, 43216-0530



/s/Richard G. Zellers
Richard G. Zellers (Ohio Bar No 11764)




                                           Page 7



19-42174-jpg     Doc 26    FILED 12/15/19      ENTERED 12/15/19 16:55:01         Page 7 of 7
